Title: To James Madison from William Willis, 9 August 1803 (Abstract)
From: Willis, William
To: Madison, James


9 August 1803, Barcelona. “It appears to be Certain that the Tripoline Ship So long detaind in Gibralter has been taken by the U S frigate Adams and carryed into Malta.… The English have a fleet off Toulon, so that it appears that they suspect Bonaparte wishes to play them another such trick as he did before when he pretended he would invade England the[y] seem to suspect that he has a design of attacking Egypt again. The war at present seems to affect Spain but little as the people expect to be permittd to remain Neutral.… I herewith Enclose you a duply of mine of Saturday last [6 Aug.] and a Coppy of my letter to the Captain General. … I Certainly shall compell Mills to Make Oath & Submit to interrogation respecting the false papers found with him. Baker is Still in Marseilles with Ogden & Schwartz.”
 

   
   RC and enclosure (DNA: RG 59, CD, Barcelona, vol. 1). RC 2 pp. For enclosure, see n. 1.



   
   The enclosure is a copy of Willis’s letter to the conde de Santa Clara, dated 8 Aug. 1803 (1 p.), in which Willis asked Santa Clara to have “Robert Folner Master of the English Ship Alexandria” examined respecting “a Set of False American Papers” which Willis believed Folner had in his possession. At the foot of the page Willis added a note: “The above was deliverd to the Captain General on Monday Morning Captain Folner went on board his Ship which lay in the road and sailed so that there was no possibility of having him examined but from Circumstances it appears he got his papers from Mills.”


